Case 18-11606   Doc 57   Filed 08/19/19 Entered 08/19/19 15:44:19   Desc Main
                           Document     Page 1 of 6
Case 18-11606   Doc 57   Filed 08/19/19 Entered 08/19/19 15:44:19   Desc Main
                           Document     Page 2 of 6
Case 18-11606   Doc 57   Filed 08/19/19 Entered 08/19/19 15:44:19   Desc Main
                           Document     Page 3 of 6
Case 18-11606   Doc 57   Filed 08/19/19 Entered 08/19/19 15:44:19   Desc Main
                           Document     Page 4 of 6
Case 18-11606   Doc 57   Filed 08/19/19 Entered 08/19/19 15:44:19   Desc Main
                           Document     Page 5 of 6
Case 18-11606   Doc 57   Filed 08/19/19 Entered 08/19/19 15:44:19   Desc Main
                           Document     Page 6 of 6
